        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT




      MADELINE GRIFFIN, #250395                 :      3:20-cv-00589-JAM
                                                :
      V.                                        :
      ROLLIN COOK, ET AL.                       :      May 15, 2020


                      MEMO IN OPPOSITION TO MOTION TO DISMISS


      Petitioner Madeline Griffin, through undersigned counsel, files this response

opposing Respondents’ motion to dismiss her petition for lack of jurisdiction.

             A.     BACKGROUND

      Madeline Griffin had surgery on October 15, 2013, to remove her cancerous

thyroid gland (Danbury Hospital Surgical Pathology Report). Immediately following the

surgery, Ms. Griffin was treated with both radiation and chemotherapy. On July 9, 2014,

Madeline Griffin was admitted to the custody of the Connecticut Department of

Corrections (CT DOC). In 2015, she had a full body scan for head and neck cancer

with follow up lab tests and appointment. (Confidential Medical Record p. 217

Correctional Managed Health Care Diagnosis). In 2016, a surgery was performed to

remove growths from her vocal cords. In January 2017, she had a full body scan to

follow up on the surgery and check for signs of new growths. (UConn Health Center

Thyroid METS Whole Body). In April 2018, Madeline Griffin was scheduled for a full

body scan. That scan never happened. There is no explanation of this failure in the

                                            1
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 2 of 11



medical record. The scan has still not happened as of the date of this filing. Madeline

Griffin is currently experiencing similar symptoms of sore throat and voice changes to

what she felt before her 2016 surgery. (Declaration of Medical Conservator Noel

Rodriguez).

       In their motion to dismiss, Respondents admit that Madeline Griffin has

hypertension, diabetes, obesity, sleep apnea and asthma; five conditions included in the

CDC guidelines for persons at increased risk of death or serious illness from COVID-19.

They dispute that she has cancer, claiming that diagnosis is “remote” and in “remission”.

              B.     Connecticut State Courts Closure

       As of this filing, Connecticut State Court’s remain closed to all but Priority One

matters. This is to respond to the COVID-19 pandemic. Respondents argue that the

Court should dismiss this petition because Madeline Griffin has an active Habeas

Petition docketed in Connecticut Superior Court. This case has been pending since

2017, and does not have a hearing scheduled until 2021. That is the normal pace of

State Habeas matters. Given the state of Connecticut Court closures and the resulting

backlog from cancelling so many hearings over a long period of time, there is a strong

likelihood that even the 2021 hearing will be delayed. Currently, there is only one judge

who can even read motions filed on an emergent basis due to COVID-19, and there is

no prospect of a hearing in time to answer the urgent need for action. There is an

urgent crisis affecting all persons in Connecticut, but neither the Connecticut Courts nor

Connecticut DOC have any commensurate response to mitigate the risks to prisoners

like Madeline Griffin.



                                             2
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 3 of 11



       Respondents attached as their exhibit B a habeas petition for Madeline Griffin

which was filed in 2017. As of this filing the trial of that action is set for 2021. Similarly,

the respondents refer to the petition of Robert Day in exhibit L. This shows that the

single judge assigned to process habeas matters related to COVID-19 rejected one

such petition for emergency relief. There is no scheduled hearing on Mr. Day’s matter.

There is not even a possibility of hearings on sentence modifications, even if they are

consented by the prosecutor. The proposed sentence modification prepared by State

Appointed Counsel Bansley has not been filed, nor can it be filed until the prosecutor on

the criminal matter agrees. The prosecutor has not given consent as of this filing.




   C. Exhaustion of Administrative Remedies - Futile



              Acting Warden Dougherty describes the grievance process at York CI as

       “available to inmates.” He further states that “Inmates continue to file grievances

       and they continue to be processed.” Madeline Griffin has filed numerous

       grievances herself. Her medical conservator has also filed grievances on her

       behalf. (Exhaustion of Remedies 2020) (Exhaustion of Remedies 2019). These

       grievances were ignored. They may even be routinely discarded since Acting

       Warden Dougherty states that he could find no grievances related to the issues

       in this petition.

              Despite all these grievances, filed in various ways in a desperate attempt

       to get some relief, Petitioner still lacks a leg brace, many of her medications, and




                                               3
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 4 of 11



       has not had a body scan for cancer in years. For purposes of the relief sought

       here, the Administrative Grievance process at York CI is futile.

              State process exhaustion is futile as well because the petitioner is

       “precluded by an unconscionable breakdown from using the process that exists.”

       Francis S. v. Stone, 995 F. Supp. 368, 380 (S.D.N.Y. 1998), aff’d (2d Cir. 2000).

       It is unconscionable when the extreme and deadly risk, which imperils the

       petitioner also keeps the State Court Judges from holding hearings. All other

       State mechanisms for relief are taking a business as usual approach. (CT Mirror

       – Inmates seeking compassionate release face laws not built for COVID-19).

       Meanwhile the petitioner waits for death.

The Conditions in the Prison Amid An Unprecedented Epidemic Temporarily
Violate Griffin's Due Process Rights
          The Due Process Clause imposes obligations on the government to meet the

   basic needs of the people it incarcerates, who rely on the government for food,

   clothing, and necessary medical care. A failure to provide sustenance for inmates

   "may [] produce physical 'torture or a lingering death.'" Estelle v. Gamble, 429 U.S.

   97, 103 (1976) (internal quotation omitted).

       Continuing to detain Madeline Griffin when alternatives exist to protect the

community and prevent flight while placing her in mortal danger of contracting and

spreading an infectious disease constitute deliberate indifference to Ms. Griffin’s health

and safety. Ms. Griffin's incarceration, under these new circumstances, constitutes an

independent due process violation that the Court must remedy.




                                             4
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 5 of 11



       The remedy does not affect the length of Madeline Griffin’s sentence, merely the

place she will serve it temporarily. This type of remedy is within the power of this Court

to grant.




              D.      Effect of Decision in McPherson v. Lamont

              Respondents acknowledge that Judge Arterton recently considered these

       very arguments against jurisdiction in denying Respondents’ motion to dismiss

       McPherson et al. v. Lamont et al. Civil No. 3:20cv535 (JBA), a suit seeking

       certification as a class action on behalf of Connecticut Inmates at risk of COVID-

       19 due to medical conditions and /or age. They argue that Judge Arterton

       misinterpreted Cook v. NYS Div. of Parole, 321 F.3d 274 (2d Cir. 2003) and

       invite this Court to issue a contrary ruling on the current motion to dismiss

       Madeline Griffin’s petition. (May 6 Decision Denying McPherson Motion to

       Dismiss). Respondents even purport to know all the other Connecticut District

       Judges disagree with Judge Arterton, and therefore so should this Court.

              While a decision of a co-equal District Court Judge is not binding on this

       Court, the decision of Judge Arterton should persuade this Court. Since the

       motion to dismiss McPherson has failed, it would lead to unwarranted confusion

       if this Court dismissed based on lack of jurisdiction and in the future Madeline

       Griffin were a class member of a certified class action. She would meet the

       criteria for the class if it were certified.




                                                 5
 Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 6 of 11



       Medical Conditions

   Dr. Cary Freston a physician employed by the Department of Corrections and

licensed by the State of Connecticut, submitted a declaration stating that

Madeline Griffin’s cancer diagnosis was “remote” and in “remission”. The only

way to support these statements is by plucking pages from the record in isolation

and ignoring glaring holes in the continuity of care.

       Madeline Griffin has had cancer since before the date of her admission to

CT DOC custody on July 9, 2014. At the time of her 2014 admission, she was

still receiving treatment following the total thyroidectomy surgery she underwent

in 2013. By the time her cancer required another surgery in 2016, the diagnosis

was revised to metastatic head and neck cancer. Technically, she no longer had

THYROID cancer, because she lacks all but remnants of her thyroid gland. The

revised diagnosis, the one she has as of the day of this filing is metastatic head

and neck cancer. Her surgery for metastatic head and neck cancer consisted of

removal of not one but two growths from both sides of her voicebox. She could

not speak for months, during which her family had no idea what had happened to

her. Per her medical records, the follow up to the 2016 cancer surgery was

regular full body scans to check for more cancerous growths.

       Nowhere in her medical record is her current cancer diagnosis changed to

in remission or inactive. Nowhere in her medical record is there a document

stating she no longer requires full body scans for cancer.




                                      6
 Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 7 of 11



       Conditions which cause unreasonable risk of death or serious illness

from COVID-19

       York CI houses Madeline Griffin, like most of the other female inmates two

to a cell. She uses a common shower. She spends large parts of the day on a

crowded tier. There are few staff and even fewer medical staff. The numbers of

staff are even lower than normal due to staff out sick during this pandemic.

(Declaration of Madeline Griffin).

       The “acting” warden of York Correctional Institution (York CI) admits in his

declaration, that he has no idea of the extent of COVID-19 infections among his

staff and the incarcerated population. He is not even sure if there have been 8, 9

or perhaps 10 tests performed. Acting Warden Dougherty does not specify what

kind of test was performed or claim that test results were received. He does not

even claim that the tests were submitted for analysis. While in the free world,

that would be unlikely, at York CI such things happen. It would be comparable to

notating that Madeline Griffin “refused” a medical appointment when she did not

show up in medical because a broken leg prevented her from walking. It would

be very similar to the full body scan of Madeline Griffin in April 2018 that was

scheduled but never happened and no one ever re-scheduled it.

       The incarcerated population of York CI stood at 658 on May 8, 2020.

There is no plan for widespread testing of these inmates. The few tests

performed were only of inmates with symptoms but there is not even confirmation

that all those tests have reported a result, positive or negative. There are York CI




                                      7
          Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 8 of 11



        staff members with COVID-19 infections who have been confirmed by reported

        tests and others for whom no test was reported.

                Asymptomatic transmission of COVID-19 is a well-known problem,

        especially in congregate living situations including nursing homes and prisons.

        The Governor of Connecticut has ordered widespread testing of staff and

        patients at Connecticut nursing homes. Yet acting Warden Dougherty states that

        it is his “professional opinion” that in York CI there is less risk of COVID-19 than

        in the general community. This statement is disconnected from reality,

        contravening common sense and scientific knowledge.

                Acting Warden Dougherty cites no specific guidelines from the CDC for

        prisons to support his statement that York CI is following such guidelines. The

        most recent guidelines available to the undersigned are from March 2020.                    1


        These guidelines are out of date in the context the rapidly developing scientific

        knowledge of COVID-19 and its transmission.

                The statement of Dougherty makes no reference to guidelines for testing

        inmates and staff or for reporting such results as guidance to policy. It is notable

        that Acting Warden Dougherty is not even specific as to the number of inmate

        tests. Nor does acting Warden Dougherty disclose whether test results have not

        been received for some or all of the tests. CT DOC had been reporting on its

        COVID-19 tracker the number of tests of York CI inmates as 3 tests




1
 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) In Correctional and Detention
Facilities. https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf accessed
May 15, 2020

                                                      8
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 9 of 11



       administered, one negative result, the remaining two pending for over a week

       until the format was changed and that information is no longer available.

       SCOPE OF RELIEF

       This court has inherent authority to admit Madeline Griffin to bail immediately

pending the resolution of her Habeas Petition. Mapp v. Reno 241 F.3d 221 (2d Cir.

2001). The urgent reason to exercise this power now is apparent. Connecticut courts

are closed, this Court is only able to hear this matter by Zoom, limiting the ability to

present evidence. The York CI does not have the resources to keep Madeline Griffin

safe from COVID-19 even if they wanted to. The relief she seeks is temporary and

limited to the urgent need. Her family is eager to shelter her and care for her and take

her to appointments, medical or otherwise.

       The inclusion as Respondent’s Exhibit M of Judge Alander’s order in State of

Connecticut v. Daniel Greer is, among other things, instructive. First, this decision

arose after remand of Greer’s second appeal with instruction to Judge Alander to

reconsider in light of COVID-19. There is no relationship between that unique posture

and the situation of Madeline Griffin. Judge Alander, who previously denied motions to

release Greer on bond, now finds “the congregate nature of the housing makes social

distancing, which is a recognized method of curtailing the virus, impractical.” Judge

Alander also cites the high rate of COVID-19 in the Connecticut Prison System and the

lack of PPE there. The relief Judge Alander granted Greer, contains conditions that it is

temporary and reviewable and subject to monitoring. Most important, Greer can attend

medical appointments.



                                              9
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 10 of 11



       Conditional and limited relief is all that Madeline Griffin requires. If she, like

Greer, can attend medical appointments and wear a GPS monitor, while sheltering

safely at home, the Constitution will be satisfied.




               CONCLUSION

               The COVID-19 Pandemic presents an unprecedented risk to persons such

       as the Petitioner. The policy regarding Federal prisoners in this pandemic is to

       allow individualized consideration of inmate requests for transfer out of prison

       confinement to home confinement by Federal Judges. Attorney General William

       Barr ordered all Federal Correctional Institutions to “maximize” emergency

       authority to transfer inmates to home confinement. The Court has also appointed

       Federal Public Defenders to present the inmates’ cases free of charge. Just this

       week, Judge Michael Shea issued an order directing the Federal Correctional

       Institution Danbury (FCI Danbury) to expedite consideration of inmates for home

       confinement and to correct its “apparent failure” to obey AG Barr’s order. (Forbes

       article).

           When it comes to inmates in Connecticut State confinement, there is no relief.

   Respondents maintain a business as usual approach with a few inmates carrying

   buckets of cleaning products and masks made of old uniforms added in. This leaves

   Madeline Griffin in the path of an oncoming train. Another day of delay may literally

   prove fatal. The motion to dismiss should be denied because there is no effective

   relief through the state from the unconstitutional conditions now existing. The state




                                              10
        Case 3:20-cv-00589-JAM Document 16 Filed 05/15/20 Page 11 of 11



   has failed to mitigate the risk appropriately and has no plan to correct that failure

   beyond the effort to control the flow of information out to the public.




                                                   The PETITIONER,
                                                   MADELINE GRIFFIN
                                                   By______/s/_____________
                                                   Paul A. Garlinghouse
                                                   Her attorney
                                                   CT25143
                                                   746 Quinnipiac Avenue
                                                   New Haven, CT 06513
                                                   (203) 435-0886
                                                   garlinghouselaw@yahoo.com



                                          CERTIFICATION

       I hereby certify that on May 15, 2020 a copy of the foregoing was filed

electronically. Notice of this filing will be sent by email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through that system.



                                                   /s/________________________
                                                   Paul A. Garlinghouse, Esq.




                                              11
